United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Los Fresnos, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2141
Issued: February 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ hearing representative’s merit decision dated June 22, 2007 finding
that he had not established an injury on December 10, 2004 in the performance of duty. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an injury on December 10, 2004 as
alleged; and (2) whether the hearing representative properly denied his request for a subpoena.
FACTUAL HISTORY
On December 10, 2004 appellant, then a 41-year-old immigration enforcement agent,
filed a traumatic injury claim alleging that on that date he was involved in a motor vehicle
accident on the employing establishment premises. He stated that the lights were off in the entire
camp, that he missed a turn and drove into the drainage ditch hitting his head on the windshield

of his vehicle. Appellant experienced head and neck pain. He initially sought treatment from a
chiropractor, Dr. R. Todd Brewer, who took x-rays on December 13, 2004 and diagnosed
cervical facet syndrome and ligamentous strain as well as thoracic sprain/strain.
In a letter dated December 28, 2004, the Office requested additional factual and medical
evidence from appellant regarding his claim. Appellant responded on January 27, 2005 and
noted that the accident occurred on the employing establishment premises as he was driving from
his duty station in route to the main building. He noted that it was dark and foggy and that he did
not navigate a curve and drove into a ditch on the side of the roadway. Appellant alleged that he
struck the steering wheel with his chest and the windshield with his face and head. He stated that
pain in his head, face and neck was minimal and the following day he sought treatment with
Dr. Brewer.
By decision dated February 2, 2005, the Office denied appellant’s claim finding that he
was not in the performance of duty at the time the injury occurred. Appellant requested an oral
hearing on February 11, 2005. By decision dated September 1, 2005, the hearing representative
set aside the Office’s February 2, 2005 decision and remanded the case for additional
development of the issue of whether appellant’s motor vehicle accident occurred in the
performance of duty.
The Office received additional information regarding the employing establishment
premises from the employing establishment. By decision dated March 20, 2006, the Office
found that appellant’s motor vehicle accident occurred in the performance of duty, however, it
found that the evidence was not sufficient to establish an injury resulting from this accident as
appellant had not submitted medical evidence in support of his claim. The Office noted that the
only documentation of appellant’s claim was from a chiropractor and that there was no diagnosis
of a subluxation of the spine as a result of the December 10, 2004 employment incident.
Appellant requested an oral hearing on April 15, 2006. In a letter dated May 31, 2006, he
requested that the hearing representative issue a subpoena for Supervisor Ruth Schultz.
Appellant resubmitted the documentation from Dr. Brewer. He testified at his oral hearing on
April 12, 2007 that Dr. Brewer took x-rays and diagnosed sprained ligaments. Appellant stated
that he did not have a copy of the emergency room report from the date of accident. He stated
that he had a laceration on his head treated with a bandage by Public Health Service. Appellant
felt dizzy later that night and sought treatment from the local emergency room where he was
prescribed Tylenol and given a neck brace.
By decision dated June 22, 2007, the hearing representative affirmed the Office’s
March 20, 2006 decision finding that appellant had not submitted sufficient medical evidence to
meet his burden of proof in establishing an injury as the result of his December 10, 2004
employment incident. He noted that Dr. Brewer took x-rays of appellant’s spine, but that his
reports did not include a diagnosis of subluxation of the spine and that therefore he was not a
physician for the purposes of the Federal Employees’ Compensation Act. The hearing
representative stated that appellant had not submitted the necessary medical opinion evidence to
meet his burden of proof. He also noted that appellant requested a subpoena for his supervisor,
Ms. Schultz, but that he failed to state the pertinent facts that he expected Ms. Schultz to

2

establish and that it did not appear that her testimony would have served a useful purpose. The
hearing representative denied the requested subpoena.
LEGAL PRECEDENT -- ISSUE 1
The Office’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.1 In order to
determine whether an employee sustained a traumatic injury in the performance of duty, the
Office begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment
incident that is alleged to have occurred. The second component is whether the employment
incident caused a personal injury. Causal relationship is a medical question that can generally be
resolved only by rationalized medical opinion evidence.2
Section 8101(2) of the Act provides that the term “‘physician’ … includes chiropractors
only to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.”3
ANALYSIS -- ISSUE 1
The Office has accepted that appellant, a federal employee, was in the performance of
duty on December 10, 2004 when his motor vehicle accident occurred. It found that he had not
submitted sufficient medical opinion evidence to support his claim for a compensable injury
resulting from this accident.
In support of his claim, appellant submitted a series of reports from Dr. Brewer, a
chiropractor, who x-rayed appellant’s cervical and thoracic spine on December 13, 2004.
However, Dr. Brewer did not provide a diagnosis of cervical or thoracic spinal subluxation based
on these x-rays as resulting from appellant’s December 10, 2004 employment incident. As he
did not diagnose a subluxation of the spine as demonstrated by x-ray, he is not a physician for
the purpose of the Act.4 It is well established that to constitute competent medical opinion
evidence the medical evidence submitted must be signed by a qualified physician.5 As
Dr. Brewer is not a qualified physician under the Act, his reports do not constitute the medical
evidence necessary to meet appellant’s burden of proof in establishing his claim for a traumatic
injury.
1

20 C.F.R. § 10.5(ee).

2

Steven S. Saleh, 55 ECAB 169, 171-172 (2003).

3

5 U.S.C. § 8101(2).

4

Id.

5

Vickey C. Randall, 51 ECAB 357, 360 (2000); Arnold A. Alley, 44 ECAB 912, 921 (1993).

3

LEGAL PRECEDENT -- ISSUE 2
Section 8126 of the Act provides that the Secretary of Labor, on any matter within her
jurisdiction, may issue subpoenas for and compel attendance of witnesses within a radius of 100
miles.6 This provision gives the Office discretion to grant or reject requests for subpoenas. The
Office regulation states that subpoenas for witnesses will be issued only where oral testimony is
the best way to ascertain the facts.7
In requesting a subpoena, a claimant must explain why the testimony is relevant to the
issues in the case and why a subpoena “is the best method or opportunity to obtain such evidence
because there is no other means by which, the testimony could have been obtained.”8 The Office
hearing representative retains discretion on whether to issue a subpoena. The function of the
Board on appeal is to determine whether there has been an abuse of discretion. Abuse of
discretion is generally shown through proof of manifest error, a clearly unreasonable exercise of
judgment or actions taken which are clearly contrary to logic and probable deductions from
established facts.9
ANALYSIS -- ISSUE 2
By letter dated May 31, 2006, appellant requested that the Office hearing representative
issue a subpoena to compel Ms. Schultz to testify at his oral hearing. The hearing representative
denied this request as appellant provided no reason explaining how the requested testimony was
relevant for the hearing.
Appellant did not provide any explanation for his request for a subpoena or show why
relevant evidence could not be provided by other means. The Board, therefore, finds that the
Office hearing representative acted within his discretion in not issuing a subpoena to Ms. Schultz
as requested by appellant.
CONCLUSION
The Board finds that appellant failed to submit the necessary medical opinion evidence to
establish that he sustained a traumatic injury on December 10, 2004 as alleged. It further finds
that the hearing representative properly denied appellant’s request for a subpoena.

6

Merton J. Sills, 39 ECAB 572, 575(1988).

7

20 C.F.R. § 10.619.

8

Id.

9

Lottie M. Williams, 56 ECAB 302, 309 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the June 22, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

